     Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 1 of 52




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION
JOHN NICHOLAS, as temporary
administrator of the Estate of
Rhogena Nicholas and JO ANN
NICHOLAS, individually and as an    Case No. 4:21-cv-272
heir of the Estate of Rhogena
Nicholas,

             Plaintiffs,

v.

CITY      OF     HOUSTON;       ART
ACEVEDO, in his official capacity as
the chief of police of the Houston
Police     Department,      GERALD
GOINES, in his individual capacity;
STEVEN BRYANT, in his individual
capacity; FELIPE GALLEGOS, in his
individual capacity; ERIC SEPOLIO,
in his individual capacity; MANUAL
SALAZAR, in his individual capacity;
THOMAS WOOD, in his individual
capacity; OSCAR PARDO, in his
individual      capacity;     FRANK
MEDINA, in his individual capacity;
CLEMENTE         REYNA,      in  his       (JURY DEMANDED)
individual     capacity;     CEDELL
LOVINGS, in his individual capacity;
NADEEM ASHRAF, in his individual
capacity; MARSHA TODD, in her
individual capacity; and ROBERT
GONZALEZ in his individual
capacity;

             Defendants.


         PLAINTIFFS’ ORIGINAL COMPLAINT AND JURY DEMAND
        Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 2 of 52




                                     SUMMARY OF CLAIMS

1.        Murder, corruption, lies, sex, and perjury – the history of the Houston Police

Department, and in particular, the Houston Police Department’s (“HPD”) Narcotics Squad

15, plays out like a scene from Training Day.1 As approved and encouraged by the leaders

of the City of Houston, Squad 15 operated as a criminal organization and tormented

Houston residents for years by depriving their rights to privacy, dignity, and safety. This

misconduct included (1) a long list of illegal search warrants obtained by perjury, (2) false

statements submitted to cover-up the fraudulent warrants, (3) a sexual relationship between

an informant and police officer, (4) improper payments to informants, (5) illegal and

unconstitutional invasions of homes, (6) a long-list of illegal arrests and excessive force

against Houston citizens, and, ultimately, (7) the murder of Rhogena Nicholas and Dennis

Tuttle. In the ensuing aftermath, the Houston Chronicle referred to the death of Tuttle and

Nicholas as “the worst scandal [HPD] has faced in a generation.”

2.        Only after the tragic death of Rhogena Nicholas and Dennis Tuttle did the Squad 15

criminal organization began to unravel. While the initial evidence from the shootings

exposed shocking corruption, the leadership of the City of Houston and HPD responded to

this misconduct by concealing the outstanding evidence and testimony, in order to cover

up the tragic events at 7815 Harding Street. In 2019 and 2020, the State of Texas and the

Department of Justice brought charges – ranging from murder and civil rights violations to

overtime theft and tampering with evidence – against twelve HPD officers connected to


1
    Training Day (Warner Bros. Pictures. 2001).
                                                  2
     Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 3 of 52




Squad 15, including Goines, Gallegos, Bryant, Reyna, Pardo, Ashraf, Lovings, Wood,

Medina, Griff Maxwell (a K-9 officer who commonly worked with Squad 15) and Hodgie

Armstrong (Goines’s former partner). These charges have stemmed from the investigation

of the January 28, 2019 raid and murder of Nicholas and Tuttle.

3.     For years prior to these charges, the policymakers within City created the precise

custom and practice that killed Nicholas, by approving, encouraging, ratifying, defending, or

covering up the long history of unconstitutional conduct. Defendants first violated

Nicholas’s constitutional rights when HPD officer Goines adhered to Squad 15’s custom

and practice of lying to obtain a search warrant for 7815 Harding Street. In a sworn affidavit

to a Houston municipal judge, Goines falsely claimed that he paid for and witnessed a drug

deal between a confidential informant (“CI”) and an unidentified man at 7815 Harding

Street. He had not. And because Goines alleged that this informant had spotted a gun during

the make-believe drug deal, Goines obtained a “no-knock” warrant – a practice he had

repeatedly used during the prior decade to obtain over a hundred “no-knock” warrants.




                                              3
     Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 4 of 52




Notably, Goines had previously paid the informant – a woman who admittedly was engaged

in a long-term sexual relationship with Goines – to make the heroin purchase from a different

house, miles from 7815 Harding Street.

4.     Goines then gathered Squad 15 for the unlawful assault. But Goines’s history of

perjury and fraud was nothing new to his team. Rather, the other members of Squad 15 knew

about his pattern and history of lying to judges to obtain warrants, lying about guns to justify

“no-knock” warrants, and lying about informants. Indeed, Goines had requested

approximately a hundred fraudulent “no-knock” and other warrants based on made-up

informant drug deals. Squad 15 members assisted Goines in this fraud by filling out false

paperwork supporting his perjury and by participating in these raids, while knowing of the

perjury.

5.     On January 28, 2019, Goines gathered Squad 15 and unlawfully invaded 7815 Harding

Street. Members of Squad 15 escalated the attack by firing their weapons and killing

Nicholas’s dog. Squad 15 had used this escalation strategy before during similar illegal raids.

For example, only a few months prior to this attack, members of Squad 15 had used exactly

this tactic when Gallegos, Medina, and Lovings fired their weapons at the owners’ dog,

during a raid on a house on Goforth Street. That operation was also based on a fraudulent

warrant obtained by Goines. After Squad 15 initiated deadly force at Harding Street, they

then filled the house with gunfire, shooting and killing the unarmed Nicholas. Worse yet,

the officer, who fatally killed Nicholas, fired his gun from a position outside the house,

where he could not see Nicholas. In other words, the officer could not have viewed

                                               4
     Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 5 of 52




Nicholas, or anyone else within the house, as a threat. In sum, HPD illegally obtained the

warrant, illegally entered the house, illegally initiated deadly force by firing their weapons

first, and then blindly shot into the home’s wall to kill Nicholas, all with conscious

disregard for her constitutional rights.

6.       The Nicholas family files this lawsuit under 42 U.S.C. §1983 and §1988 for the

clear violations of her constitutional rights and conspiracy to violate those rights. Prior to

her murder, the City of Houston had created a longstanding, widespread, and deliberately

indifferent custom, habit, practice, and/or policy of condoning and ratifying the use of

excessive force and unreasonable searches. The final policymakers of the city have

communicated to officers, like Squad 15, that such force and illegal searches are authorized

and, even expected. The City of Houston has also communicated that the supervisory and

municipal apparatus of the City will defend or cover up this exact type of conduct. Because

Houston has tolerated – indeed, even encouraged – this unlawful conduct, it has become

customary among HPD police officers to use unjustified and excessive force and conduct

illegal and fraudulent searches. This conduct was the moving force and cause of Nicholas’s

death.

7.       Worse yet, the City’s only response to its clear wrongdoing is to hide, conceal, and

refuse to release the truth. Despite repeated informal, formal, and legal requests from the

families of Nicholas and Tuttle, the City has outright refused any accountability or

transparency and, instead, obstructed the families’ attempts to discover the truth. At the

same time, Houston Chief of Police Art Acevedo has continued to praise members of Squad

                                              5
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 6 of 52




15 as “heroes” – other than the symbolic, conveniently sacrificed fall-men, Goines and

Steven Bryant. Acevedo professed that he “stands with the members of Squad 15,” who he

“considers victims.” Even worse, without any legitimate evidence or basis, Acevedo

claimed “the facts are going to come out” to show that HPD “had probable cause to be

there.”

8.        Put differently, the City of Houston and Chief Acevedo have simply removed its

two fall guys – Goines and Bryant – to contain the investigation and dodge any meaningful

review or oversight of the corruption that has consumed Squad 15 and HPD. After almost

two years of requesting that the City of Houston and Chief Acevedo follow its promise –

in particular, their claim to fully and transparently investigate the misconduct that led to

the death of Nicholas and Tuttle and injuries to multiple officers – HPD has refused. As a

result of this lack of cooperation, the family and the estate of Rhogena Nicholas have filed

this lawsuit to reveal the truth and obtain justice.

                                          PARTIES

9.        Plaintiff, Jo Ann Nicholas, is asserting claims individually and as an heir of the

Estate of Rhogena Nicholas. Jo Ann Nicholas is a citizen and resident of the State of

Louisiana. Jo Ann has standing to maintain this action, including for wrongful death, under

Texas Civil Practice & Remedies Code §§ 71.001-71.004 and 71, as well as pursuant to

the common law of the State of Texas, for her own benefit as heir of the Estate of Rhogena

Nicholas, as well as individually under the Texas Wrongful Death Act.

10.       Plaintiff John Nicholas, the brother of Rhogena Nicholas, is asserting claims on

                                               6
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 7 of 52




behalf of the Estate of Rhogena Nicholas. John is a citizen and resident of the State of

Louisiana. He has been appointed temporary administrator of the Estate of Rhogena

Nicholas, and therefore has standing to maintain this action under Texas Civil Practice &

Remedies Code § 71.021 related to Nicholas’s fatal injuries under the Texas Constitution.

John thus brings this action pursuant to Section 71.021 of the Texas Civil Practice &

Remedies Code, commonly known as the “survival statute,” as well as pursuant to the

common law of the State of Texas, for the benefit of and on behalf of the heirs of the Estate

of Rhogena Nicholas.

11.    Defendant, the city of Houston, is a Texas municipal corporation that operates HPD,

which in turn sets city-wide policy for police officers it employs.

12.    Defendant, Art Acevedo, in his official capacity as the chief of police of the Houston

Police Department. Chief Acevedo is a final policy maker for HPD and sets city-wide

policy for police officers employed by the Department.

13.    Defendant, Gerald Goines, is a HPD officer who, at all times relevant to this action,

was acting under color of law and within the scope of his employment as a Houston Police

Department officer. Plaintiffs file their claims against Goines in his individual capacity.

14.    Defendant, Steven Bryant, is a HPD officer who, at all times relevant to this action,

was acting under color of law and within the scope of his employment as a Houston Police

Department officer. Plaintiffs file their claims against Bryant in his individual capacity.

15.    Defendant, Felipe Gallegos, is a HPD officer who, at all times relevant to this action,

was acting under color of law and within the scope of his employment as a Houston Police

                                               7
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 8 of 52




Department officer. Plaintiffs file their claims against Gallegos in his individual capacity.

16.    Defendant Eric Sepolio, is a HPD officer who, at all times relevant to this action, was

acting under color of law and within the scope of his employment as a Houston Police

Department officer. Plaintiffs file their claims against Sepolio in his individual capacity.

17.    Defendant, Manual Salazar, is a HPD officer who, at all times relevant to this action,

was acting under color of law and within the scope of his employment as a Houston Police

Department officer. Plaintiffs file their claims against Salazar in his individual capacity.

18.    Defendant Thomas Wood, is a HPD sergeant who, at all times relevant to this action,

was acting under color of law and within the scope of his employment as a Houston Police

Department sergeant. Plaintiffs file their claims against Wood in his individual capacity.

19.    Defendant, Oscar Pardo, is a HPD officer who, at all times relevant to this action, was

acting under color of law and within the scope of his employment as a Houston Police

Department officer. Plaintiffs file their claims against Pardo in his individual capacity.

20.    Defendant, Frank Medina, is a HPD officer who, at all times relevant to this action,

was acting under color of law and within the scope of his employment as a Houston Police

Department officer. Plaintiffs file their claims against Medina in his individual capacity.

21.    Defendant, Clemente Reyna, is a HPD Sergeant who, at all times relevant to this

action, was acting under color of law and within the scope of his employment as a Houston

Police Department Sergeant. Plaintiffs file their claims against Reyna in his individual

capacity.

22.    Defendant, Cedell Lovings, is a HPD officer who, at all times relevant to this action,

                                               8
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 9 of 52




was acting under color of law and within the scope of his employment as a Houston Police

Department officer. Plaintiffs file their claims against Lovings in his individual capacity.

23.       Defendant, Nadeem Ashraf is a HPD officer who, at all times relevant to this action,

was acting under color of law and within the scope of his employment as a Houston Police

Department officer. Plaintiffs file their claims against Ashraf in his individual capacity.

24.       Defendant, Lt. Marsha Todd, is a HPD Lieutenant who, at all times relevant to this

action, was acting under color of law and within the scope of her employment as a Houston

Police Department officer. Plaintiffs file their claims against Lt. Todd in her individual

capacity.

25.       Defendant, Lt. Robert Gonzalez is a HPD Lieutenant who, at all times relevant to this

action, was acting under color of law and within the scope of his employment as a Houston

Police Department officer. Plaintiffs file their claims against Lt. Gonzalez in his individual

capacity.

                                JURISDICTION AND VENUE

26.       This case arises under the Court’s federal question jurisdiction based on Plaintiff’s

claim under 42 U.S.C. §1983 and §1988.

27.       This Court has jurisdiction over the subject matter and over Defendants in their

official capacity because Defendants are officials of a municipality of the State of Texas

that is headquartered in the Southern District of Texas. This Court also has jurisdiction

over Defendants in their individual capacity for Plaintiffs’ claims under 42 U.S.C. §1983

et seq.

                                                9
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 10 of 52




28.    Venue in this District is proper based on 28 U.S.C. § 1391 and 18 U.S.C. § 1965

because the events giving rise to Plaintiffs’ claims occurred in Harris County, Texas, and

Defendants are residents of Harris County and Fort Bend County and, thus, subject to

personal jurisdiction in the District of this Court.

                              CONDITIONS PRECEDENT

29.    All conditions precedent for Plaintiffs obtaining the relief sought in this cause

have been performed or have occurred.

                               FACTUAL BACKGROUND

A. HPD’s history of encouraging excessive force and unreasonable searches

30.    HPD has a long and pronounced history of fostering excessive deadly force.

Specifically, HPD has established inadequate policies and customs of investigating,

punishing, and disciplining police officers who shoot civilians. As a result, this failure has

become a “moving force” behind an unconstitutional use of excessive deadly force by

police officers.

31.    This pattern and practice of unconstitutional use of excessive force continues is not

an accident. Rather, through its policies, enforcement, and investigation of officer-involved

shootings, HPD has deliberately created and encouraged a pattern of excessive force by its

officers. For example, in its investigation process regarding the shooting of a civilian by a

police officer, HPD Internal Affairs (1) uses fewer classifications than other types of use

of force incidents; (2) does not look at the police officer’s complaint history; and (3) gives

the police chief the sole final disciplinary determination. Additionally, general HPD

                                              10
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 11 of 52




custom and policy following the shooting of a civilian is that the shooting police officer is

(1) not questioned until he has spoken with an attorney; (2) allowed to do an unrecorded

“walkthrough” of the scene, while accompanied by an attorney; (3) never given a live

interview; and (4) given forty-eight hours to answer written questions with an attorney’s

assistance.

32.    As a result of HPD customs and usage, between 2009 to 2014, HPD had 194

intentional shootings of civilians, 81 of which were of unarmed civilians. Each of the 194

shootings were deemed justified by the Internal Affairs Division (“IAD”). Similarly,

between January 2015 and January 2019, on-duty HPD officers have killed 41 people and

wounded 56 people in officer involved shootings. Prior to this case, examiners have found

officers justified in each of those shootings. Consistent with this pattern, members of Squad

15 also engaged in excessive force. For example, in 2013, a truck driver accused Gallegos

of punching and putting him in a chokehold, while they searched for a burglary suspect.

Similarly, Goines has been involved in multiple road-rage related incidents, and at least

three officer involved shootings.

33.    Because of these policies, HPD officers knew that their reckless use of deadly force

would be met with the approval of city policymakers. Therefore, these longstanding

practices and customs have become so persistent and widespread, that this process fairly

represents HPD’s policy regarding excessive force.

B. Squad 15’s history of unreasonable searches based on fraudulent warrants and
   improper use of confidential informants

34.    In addition to the policies regarding excessive force, the City has also encouraged
                                             11
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 12 of 52




and fostered systemic violations within the Narcotics division, particularly related to

obtaining search warrants. Specifically, HPD – through its policy and custom of not

investigating, punishing, and disciplining police officers for these violations – authorized

officers to obtain search warrants in violation of the Fourth and Fourteenth Amendments.

As part of that pattern, officers, and in particular Squad 15 members, obtained search

warrants by providing false statements in sworn affidavits and improperly using

confidential informants. As a result, the City’s failure to investigate, punish, or discipline

the officers has become the moving force behind the unconstitutional use of illegal searches

throughout the City of Houston, and specifically by Squad 15 of the Narcotics division.

35.    Squad 15 is part of the general enforcement for the Narcotics Division in South

Houston.




In January 2019, Squad 15 contained two sergeants, Thomas Wood and Clemente Reyna,

and nine HPD officers, including Felipe Gallegos, Eric Sepolio, Manual Salazar, Oscar

Pardo, Frank Medina, Cedell Lovings, Gerald Goines, Steven Bryant, and Nadeem Ashraf.


                                             12
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 13 of 52




Lt. Robert Gonzalez was assigned as the Lieutenant in charge of Squad 15. Squad 15 also

regularly worked with narcotics officers Griff Maxwell and Hodgie Armstrong.

36.    As part of their regular pattern and practice for obtaining drug search warrants,

Squad 15, and in particular Goines, requested no-knock warrants in virtually every warrant

request. To meet the no-knock standard required by Supreme Court precedent, an officer

“must have a reasonable suspicion that knocking and announcing their presence, under the

particular circumstances, would be dangerous or futile, or that it would inhibit the effective

investigation of the crime by, for example, allowing the destruction of evidence.” Thus, in

their requests for search warrants, Goines and Squad 15 would claim that weapons were

present at the target location and allege the possibility of a dangerous condition. These

claims were made in sworn affidavit provided to Houston municipal and Harris County

Judges.

37.    Between 2012-2019, Goines requested and filed sworn affidavits related to search

warrants for approximately 109 drug cases. In those warrants, Goines requested a no-knock

warrant roughly 95% of the time. To obtain a no-knock warrant, Goines represented that

the suspect possessed a firearm inside the target location. Yet in all but one of those cases

– 99.08% of his drug search warrants – Goines never recovered a firearm in the subsequent

inventory list after the raid. Put differently, despite Squad 15 and Goines repeatedly

requesting no-knock warrants based on the presence of firearms, 99.08% of the time there

were no firearms at the location and no justification for a no-knock entry. HPD was aware

of this disparity and continued to permit Goines to obtain no-knock warrants based on

                                             13
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 14 of 52




representations that firearms were inside the premises.

38.     As portrayed in the table below, of the approximately 109 warrants, Goines obtained

at least 66 warrants from Harris County Courts from January 2012 to January 2019.2 In

those 66 warrants, Goines requested a no-knock warrant 64 times. Notably, in the two

warrants that Goines did not request a no-knock, the request involved a suspect who was a

paraplegic and a search of a suspect at a business. In 61 of the 64 times that Goines

requested a no-knock warrant, Goines identified a gun as the basis for the warrant. 3 In each

of those cases, Goines had previously sworn under oath that the suspect had dealt dugs and

possessed a weapon for the purpose of protecting the drugs. Yet even though Goines made

arrests in approximately 91.8% of cases,4 he never recovered a single firearm in the

subsequent return and inventory list after the search.

             Goines Search Warrants from Harris County Courts/Magistrates

      Date             Address           Type of warrant        Basis for no-knock           Inventory
                                                                                           after warrant
                                             No knock                Semi-auto                No Gun
    1/10/2012     5542 Shamrock                                     handgun and
                                                                      Shotgun
    1/17/2012       3735 Alberta             No knock                Semi-auto                No Gun
                                                                      handgun
    2/12/2012     5029 Southwind             No knock                Semi-auto                No Gun
                                                                      handgun
    2/15/2012        8301 1/2                No knock                Semi-auto                No Gun
                     Allwood                                          handgun
    4/10/2012      5900 Selinsky             No knock                Semi-auto                No Gun
2
  In addition to the warrants from Harris County, Goines additionally obtained a significant number of
warrants from Houston Municipal Courts.
3
  In the three cases that Goines requested a no-knock without identifying a gun, Goines alleged in each
that drugs were located near a sink and subject to destruction. Based on those facts, in one case, the Court
rejected a no-knock warrant.
4
  As a result of these 61 searches, Squad 15 made approximately 87 arrests at 56 locations.
                                                    14
   Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 15 of 52




                  #186                              handgun(s)
4/23/2012       13903 N.         No knock            Semi-auto        No Gun
                Thorntree                        handgun and rifle
4/28/2012     8911 Brandon       No knock            Semi-auto        No Gun
                                                      handgun
 5/5/2012     5900 Selinsky      No knock            Semi-auto        No Gun
                  #104                                handgun
 5/6/2012      2211 Chew         No knock             Shotgun         No Gun
5/15/2012      2307 Briley       No knock             Shotgun         No Gun
6/19/2012      14403 Ella        No knock            Semi-auto        No Gun
                                                      handgun
7/18/2012     1406 Sulphur       No knock            Semi-auto        No Gun
                                                      handgun
 9/5/2012         4202           No knock            Semi-auto        No Gun
               Rockingham                             handgun
9/11/2012    5022 Northridge     No knock             Shotgun         No Gun
9/12/2012    3405 Berry #05      No knock            Semi-auto        No Gun
                                                      handgun
9/16/2012     8234 Madera        No knock            Semi-auto        No Gun
                                                    handgun(s)
12/4/2012    8601 Broadway       No knock            Semi-auto        No Gun
                 #3096                                handgun
1/23/2013      830 Duane         No knock            Semi-auto        No Gun
                                                      handgun
3/19/2013    6725 Sherwood       No knock            Semi-auto        No Gun
                                                      handgun
4/15/2013      2916 Anita        No knock            Semi-auto        No Gun
                                                      handgun
10/29/2013     1312 Bayou        No knock            Semi-auto        No Gun
                                                      handgun
1/22/2014       6957 Jay         No knock            Handgun          No Gun
2/13/2014     2705 Rosalie       No knock            Semi-auto        No Gun
                                                      handgun
3/19/2014     4423 Stassen       No knock            Semi-auto        No Gun
                                                      handgun
 4/8/2014    4841 Shreveport    Knock First      No allegation of a    n/a
                               (Court rejected      gun present
                                 no knock)
 5/8/2014      5400 Bunte        No knock           Semi-auto         No Gun
                                                     handgun
5/11/2014      3721 Tuam         No knock           Semi-auto         No Gun
                                       15
   Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 16 of 52




                                                  handgun
                  6002         No knock          Semi-auto        No Gun
5/13/2014     Collingsworth                       handgun
5/21/2014    3822 Lockwood     No knock       Semi-auto Pistol    No Gun
5/22/2014    8040 W. Airport   No knock      Drugs located near     n/a
                  #1504                         the sink (no
                                               allegation of a
                                                    gun)
6/18/2014     2402 Houston     No knock          Semi-auto        No Gun
                  #219                            handgun
                                             Drugs located near
 8/7/2014    4515 Lockwood     No knock         the sink (no       n/a
                                               allegation of a
                                                    gun)
8/24/2014     2714 Dennis      No knock       Semi-auto Pistol    No Gun
9/24/2014      3715 Drew       No knock           revolver        No Gun
10/21/2014      6957 Jay       No knock          Semi-auto        No Gun
                                                  handgun
                 10103         No knock                           No Gun
11/4/2014      Finchwood                         Semi-auto
                                                  handgun
11/18/2014   3236 McGowen      No knock          Semi-auto        No Gun
                                                  handgun
1/19/2015    3212 Stonewall    No knock          Semi-auto        No Gun
                                                  handgun
2/24/2015    9307 Spaulding    No knock          Semi-auto        No Gun
                                                  handgun
 4/1/2015     2607 Stevens     No knock           Shotgun         No Gun
4/28/2015     1419 Capron      No knock          Semi-auto        No Gun
                                                  handgun
7/21/2015     3806 Caplin      No knock          Semi-auto        No Gun
                                                  handgun
9/22/2015     5330 Willow      No knock          Semi-auto        No Gun
                 Glen                             handgun
10/21/2015   5016 Van Fleet    No knock          Semi-auto        No Gun
                                                  handgun
1/17/2016      7318 Miley      No knock          Semi-auto        No Gun
                                                  handgun
3/21/2016      4110 Luell      No knock          Semi-auto        No Gun
                                                  handgun
4/12/2016      3216 Tuam       No knock          Semi-auto        No Gun
                                    16
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 17 of 52




                                                      handgun
 4/18/2016     3311 Bremond        No knock        Semi-auto pistol     No Gun
 4/18/2016     3315 Bremond        No knock          Semi-auto          No Gun
                                                      handgun
 5/14/2016    7317 Springdale      No knock          Semi-auto          No Gun
                                                      handgun
 6/27/2016      7910 Belbay        No knock          Semi-auto          No Gun
                                                      handgun
 10/17/2016     3517 Tuam          No knock          Semi-auto          No Gun
                                                      handgun
 10/25/2016    2807 Nettleton      No knock             Rifle           No Gun
 10/25/2016    2811 Nettleton      No knock          Semi-auto          No Gun
                                                      handgun
  4/4/2017      3316 Drew          No knock          Semi-auto          No Gun
                                                      handgun
 5/18/2017      3216 Tuam          No knock          Semi-auto          No Gun
                                                      handgun
                                   No knock          Semi-auto          No Gun
 7/13/2017      3707 Tuam                             handgun
                                   Knock first
 10/15/2017    4855 W. Fuqua     (suspect was a          n/a               n/a
                                   paraplegic)
 11/28/2017    2013 Brewster        No knock          Semi-auto         No Gun
                                                       handgun
                                   Knock first
 12/5/2017      3413 Liberty     (location was a         n/a               n/a
                                    business)
 1/23/2018     5011 Paige St        No knock          Semi-auto         No Gun
                                                       handgun
 3/20/2018      3011 Nagle         No knock           Semi-auto         No Gun
                                                       handgun
 4/24/2018     6807 Goforth        No knock           Semi-auto         No Gun
                                                       handgun
  6/4/2018      3441 Rosalie       No knock           Semi-auto         No Gun
                                                       handgun
 9/19/2018     3206 Napoleon       No knock           Semi-auto         No Gun
                                                       handgun
 10/8/2018    3409 Mcilhenny       No knock           Semi-auto         No Gun
                                                       handgun
39.    Each member of Squad 15 knew that Goines, Bryant, and others on Squad 15, had

                                         17
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 18 of 52




a pattern and practice of making false statements to obtain warrants, and thus knew that

many of Squad 15’s searches were unconstitutional. However, because Squad 15 almost

always carried out the searches after-hours and subject to additional overtime pay, the

members of Squad 15 financially benefitted from these fraudulent warrants and

unconstitutional searches. In addition, multiple members of Squad 15 – in particular,

Goines, Reyna, Bryant, Gonzales, and Wood – have all been charged with either tampering

with evidence or other crimes related to the illegal searches.

40.    In addition to the fraudulent no-knock warrants, serious misconduct also plagued

Squad 15’s use of CIs. For example, from 2016-2019, Officers Bryant and Goines worked

a total of 231 combined investigations. The City of Houston has since identified over 400

errors in those investigations. In those three years, Goines repeatedly documented and

provided inaccurate information regarding transactions with CIs, including for case

numbers 16-1163, 17-0772, 17-1328, 17-0554, 17-772, 17-1328, 18-0332, 18-1401, 18-

1517, 18-1733, and 19-1861. Furthermore, Lt. Robert Gonzales approved payments by

Goines and Gallegos to CIs after the CIs had already made the purchases and without

laboratory testing of the drugs for admission into evidence in the case. Goines also overpaid

informants for minuscule amounts of narcotics, and paid CIs for “work not performed.”

This is particularly problematic because over the course of several years, Goines

maintained a sexual relationship with at least one of his CIs.

41.    Based on the repetitive history of Squad 15’s constitutional violations, Squad 15’s

conduct became the customary and standard operating procedure in the City of Houston

                                              18
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 19 of 52




Police Department. The examples of illegal conduct stated below – in particular, the illegal

searches at Goforth, Tuam, Fuqua, Knoxville, and Napoleon Streets – are illustrations of

the City’s illegal searches, based on perjury, from November 2017 and to January 2019.

       The illegal raid at 6807 Goforth

42.    On April 24, 2018, Goines signed a false affidavit stating that he and Bryant used a

CI to purchase drugs at 6807 Goforth Street. Goines falsely alleged he met with a CI,

provided funds to the CI to make a buy on April 23rd, searched the CI, personally saw the

CI enter and exit the premises, and upon the CI’s return, he received cocaine from the CI.

Likewise, in order to justify a no-knock warrant, Goines further alleged that the occupant

had a “weapon near the front door” that appeared to be a “semi-automatic handgun of a .40

caliber.” Bryant further signed a confidential informant form and confirmed that he had

witnessed these events. Both Goines’ and Bryant’s statements were lies.

43.    On April 25, 2018, Squad 15 members, Goines, Bryant, Reyna, Wood, Lovings,

Medina, Gallegos, Pardo, Salazar, Sepolio, Ashraf, and Maxwell, unlawfully raided 6807

Goforth. While the occupant of 6807 Goforth survived the attack, during the raid, Gallegos,

Medina, and Lovings discharged their weapons at his dog. Squad 15 arrested the occupant

and charged with him possession of less than 1 gram of cocaine. The occupant was

ultimately sentenced to 8-months in jail.

       The illegal raid at 3616 Tuam

44.    On November 27, 2018, Goines signed a false affidavit stating that he used a CI to

purchase Marijuana at 3600 Tuam. In that affidavit, Goines alleged that he and Bryant met

                                            19
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 20 of 52




with a CI, provided funds to the CI to make a buy on November 27th to purchase marijuana,

searched the CI, personally saw the CI enter and exit the premises, and upon the CI’s return,

he received marijuana from the CI. Later, on December 3, 2018, Goines and Reyna alleged

that the payment and buy (1) occurred on December 3, 2018 and (2) Reyna (not Bryant)

witnessed the buy. Based on statements from the CI, and the cell phone tracking data for

Reyna, Goines, and Bryant’s phones, these statements were lies.

45.    As a result of these lies, the City obtained a no-knock search warrant for 3600 Tuam

and on November 29, 2018, Goines, Gallegos, Salazar, Lovings, Medina, Pardo, Sepolio,

Ashraf, Bryant, Reyna, Wood, and Armstrong executed the warrant. Ultimately, the

occupant was arrested and charged with possession of a controlled substance.

       The illegal raid at 4855 Fuqua

46.    On October 14, 2017, Goines signed a false affidavit stating that he used a CI to

purchase drugs at 4855 Fuqua. Specifically, Goines falsely alleged he met with a CI,

provided funds to the CI to make a buy on October 14th to purchase marijuana, searched

the CI, personally saw the CI enter and exit the premises, and upon the CI’s return, he

received marijuana from the CI. Goines did not request a no-knock warrant for this address

because the suspect was a paraplegic. In addition to Goines, Reyna also signed a “C.I.

Activity Sheet” alleging that he witnessed Goines make the payment to the CI on October

14, 2017 and witnessed the CI purchase drugs. Based on the testimony of the CI and the

cellphone data of Goines and Reyna, these statements were false.

47.    As a result of the raid, Squad 15 arrested the suspect and charge him with possession

                                             20
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 21 of 52




of a controlled substance. Ultimately, the target was sentenced to deferred adjudication and

supervised release.

       The illegal raid at 4437 Knoxville

48.     On January 22, 2019, Hodgie Armstrong signed a false affidavit stating that he used

a CI to purchase drugs at 4437 Knoxville. Armstrong falsely alleged he met with a CI,

provided funds to the CI to make a buy on January 22nd to purchase marijuana, searched

the CI, personally saw the CI enter and exit the premises, and upon the CI’s return, he

received marijuana from the CI. Bryant then signed a “C.I. Activity Sheet” alleging that

he witnessed Armstrong make the payment to the CI on January 22, 2019, and witnessed

the CI purchase of the drugs. Based on testimony from the CI and the cell phone tracking

date for Armstrong’s and Bryant’s phones, these statements were lies.

       The illegal warrant for Napoleon Street

49.    On January 23, 2019, based on Goines’s instruction, an unnamed CI (“the Napoleon

Street CI”) and her friend purchased two bags of heroin from a house on Napoleon Street.

In contrast to HPD policy, Goines was not present for the Napoleon Street purchase.

Instead, the CI provided Goines with the heroin two days later on January 23, 2019, while

Goines visited her at her residence. Several days later, Goines returned to visit the

Napoleon Street CI at around midnight. Goines and the CI – as part of their on-going

relationship – then engaged in sexual activity.

50.    On that same day, Goines requested a search warrant for the Napoleon Street house.

In that request, Goines falsely testified that (1) he personally saw the CI enter the house,

                                            21
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 22 of 52




(2) he searched the CI prior to entering the house, and (3) he saw the CI return from the

house with the drugs. Goines further falsely testified that the CI obtained “crack” and that

there was a weapon on the premises. Based on these false statements, Goines requested

and obtained a “no knock” warrant for the Napoleon Street residence. Based on staffing

and scheduling reasons, Squad 15 never executed the Napoleon Street warrant.

C. The City’s official policies further encouraged unreasonable searches and
   excessive force, and the city was deliberately indifferent to the "known or obvious
   consequences" that constitutional violations would result

51.    HPD’s written policies – particularly policies related to warrants and use of CIs –

further encouraged and assisted Squad 15 to engage in its improper searches. HPD had

created and mandated Standard Operating Procedures regarding warrant preparation,

warrant service, and CIs, as part of Narcotics Division SOPs 100/2.03, 200/1.01, 200/1.02,

200/2.05, 200/1.12, 200/1.15, 200/1.22 and 200/1/35. Through these written policies, the

city was deliberately indifferent to the “known or obvious consequences,” namely that

Squad 15 obtained illegal search warrants through perjury and the improper use of

confidential informants.

52.    As part of these written policies, the City (1) failed to require any supervisory limits

on no-knock warrants; (2) failed to supervise the execution of warrants, in particular HPD

did not require Lieutenants or others in the chain of command to supervise the execution

of warrants; (3) failed to supervise tactical plans for search warrants, raids, and no-knock

warrants, in particular by not requiring review by the chain of command, including the

division commander; (4) allowed Squad 15, and other units, to obtain no-knock warrants

                                             22
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 23 of 52




from municipal courts; (5) failed to mandate body cameras as part of search warrant

execution; (6) failed to mandate background checks and criminal history for CIs, (7) failed

to require the documentation of all communication between officers and CIs; and (8) failed

to mandate any audits or evaluation of officers who utilize CIs. Based on these policies,

HPD officers, and in particular Squad 15, knew that when they obtained illegal search

warrants and executed illegal searches, they would be approved by the final policymakers

of the City of Houston. Therefore, these longstanding practices and customs have become

so persistent and widespread, that this process fairly represents HPD’s policy regarding

illegal searches.

53.    At all times relevant to the subject matter of this Complaint, the City of Houston

and Chief Acevedo were responsible for the oversight, supervision, discipline, and training

of HPD officers, including Squad 15. Despite this clear systemic failure, HPD never

reviewed, evaluated, disciplined, or audited Squad 15 or the Narcotics division, during this

period. Far from it, the City repeatedly praised Goines in his evaluations and reviews. As

explained by Goines’s lawyer during his detainment hearing –

       The third exhibit, is a collection of approximately ten years’ worth of bi-
       annual evaluations of Mr. Goines by the Houston Police Department where
       he has been employed for approximately 34 years. . . . As the Court can see,
       they’re all excellent. But, beyond the excellent reviews, the supervisors who
       are employees of the Houston Police Department have provided, in addition,
       in each of these evaluations, comments about Mr. Goines’ reputation in the
       community, among other officers, and his ability to do his job and follow
       instructions. . . .

Directly on point, the City praised Goines for “utilize[ing] confidential informants to a

positive end.”
                                            23
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 24 of 52




54.    Similarly, HPDs final policymakers also failed to supervise, monitor, and audit the

Narcotics unit, including Squad 15. Prior to the events in this case, HPD last audited the

Narcotics unit in 2000, over 20 years ago. Even worse, HPD encouraged and fostered this

pattern of illegal conduct because HPD rarely transferred officers into or out of the

Narcotics unit. Rather, as confirmed by the Houston Chronicle, seventy-one officers have

spent ten years or more in narcotics, and thirty-one officers have worked in the division for

twenty years or more. In other words, the Narcotics officers, including Goines and Squad

15, knew that the City had a policy and custom of allowing and authorizing unreasonable

searches based on fraudulent affidavits and improper use of confidential informants. And

because these officers worked under this custom and policy for long periods, Goines and

Squad 15’s violations continued to intensify, leading up to the deadly Harding Street

assault.

D. The Fake 911 call

55.    In early January 2019, Patricia Garcia – a neighbor of Tuttle and Nicholas – initiated

false 911 calls regarding Tuttle and Nicholas. As part of her bogus reports, Garcia claimed

that her daughter was at 7815 Harding, doing “crack and heroin” with “Reggie.” Garcia

also falsely stated that the owners had a “machine gun.”

56.    In response, HPD dispatched Officer R. Morales and Nichole Blankinship-Reeves.

As part of their review, Morales and Blankinship-Reeves identified no criminal conduct at

the residence. Morales and Blankinship-Reeves spoke with Garcia who again pushed the

officers to enter the house. Ultimately, the officers each researched the house but took no

                                             24
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 25 of 52




further action. Blankinship-Reeves documented her notes regarding the 911 calls on a

notepad and passed that information to her significant other, Narcotics Division Lieutenant,

Marsha Todd. Todd then relayed the information to Gerald Goines on January 11, 2019.

E. At the direct suggestion of Lt. Marsha Todd, Goines targets Tuttle and Nicholas

57.    Following his consistent pattern of lies and deceit, Goines began to take action to

raid Ms. Nicholas and Mr. Tuttle’s house. Relying on the heroin from Napoleon Street,

Goines appeared before Houston Municipal Judge Marcum and requested a “no knock”

search warrant for 7815 Harding Street.

58.    Goines testified under oath that on January 27th (1) he personally saw the CI enter

the Harding Street house, (2) he searched the CI prior to entering the house, and (3) he saw

the CI return from the house with the drugs. In contrast, the CI never visited 7815 Harding

Street, much less bought heroin from Tuttle or any person at Harding Street. Similarly,

Goines also falsely claimed that the CI had observed a handgun. This was false – the CI

had never even been to Harding Street. Goines also falsely testified that he and officer “S.

Bryant” identified and recognized the “brown powder substance” as heroin. But again, this

was also false.




                                            25
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 26 of 52




59.    As a result of Goines’s perjury, Municipal Judge Marcum signed the “no knock”

search warrant on January 28, 2019, for 7815 Harding Street. Judge Marcum has since

confirmed to the FBI that he relied on the truthfulness of Goines’s affidavit – in particular

that the CI had personally viewed a gun and heroin – in granting the warrant. In contrast,

had Judge Marcum known that Goines statements were false, he would not have signed the

warrant.

F. January 28, 2019: The Murder of Rhogena Nicholas and Dennis Tuttle

60.    Armed with his illegal warrant, Goines gathered Lt. Todd and Squad 15, including

Gallegos, Sepolio, Salazar, Wood, Pardo, Medina, Reyna, Lovings, Ashraf, and Bryant.

Goines then presented a tactical plan to assault 7815 Harding Street. During the plan, Squad

                                             26
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 27 of 52




15 and Todd discussed the CI, the homeowners’ dog, and the potential of weapons.

Consistent with Goines and Squad 15’s history of fraudulent search warrants and improper

use of CIs, Squad 15 knew that the search warrant was bogus.

61.    At approximately 5:00 pm that afternoon, Squad 15 invaded the house and used a

“MOBI” to breach the door. As the officers unlawfully entered, Squad 15 members escalated

the assault by first firing their weapons and shooting Nicholas’s dog. Importantly, at the time

of the shooting, the dog was located approximately twenty feet from the officers making

entry. Put differently, the dog was not attacking Squad 15. Because HPD broke into her

house, fired their weapons first, and killed her dog, Nicholas – unarmed and located on the

west of the room – began screaming. HPD then filled the room with gunshots.




62.    During the assault, Squad 15 members shot Nicholas three times, while she was

sitting on the couch and and/or while slumped onto the floor against the couch in the living
                                              27
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 28 of 52




room. Importantly, while located outside of the house in a position where he could not have

seen Ms. Nicholas, a Squad 15 member shot and killed Nicholas.




63.    Nicholas was unarmed and had not engaged in any force against the officers. The

Squad 15 officer could not have reasonably believed that Nicholas posed any threat of

serious harm. Even more so, the officer who fatally shot Nicholas certainly could not have

believed that Nicholas posed any threat of serious harm because he could not see her at the

time he shot blindly through the wall of the home.

64.    At the same time, Squad 15shot Dennis Tuttle, while he approached the front door.

Squad 15 member, now identified as Gallegos, subsequently shot Tuttle multiple times in

the back, possibly while he was lying on the floor. In addition, as a result of the shooting

five members of Squad 15 suffered injuries. Specifically, Goines, Lovings, and Medina all

                                            28
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 29 of 52




received gunshot injuries. Wood and Reyna also suffered injuries during the attack. The

question of friendly fire identified by the physical evidence, remains, at least so far,

unanswered.

65.     Following the fatal attack, the cell phone video taken by a neighbor revealed two

lone gunshots approximately thirty minutes after the assault ended. Minutes after the two

gunshots, Narcotics Squad 15 members repeatedly stated “[b]oth suspects [were] down”.

Almost another hour later, police on the scene began “negotiating” with the Harding Street

home.

G. To justify its conduct, HPD attempts to cover-up the unlawful raid and excessive
   force

66.     In the immediate aftermath of the attack, the City of Houston, including Chief

Acevedo, and the Houston Police Officer’s Union publicly presented a false story of heroic

police efforts. Specifically, Acevedo exclaimed that HPD “heroically made the entry” and

he “was really proud of them.” Strikingly, Acevedo glorified Goines in particular,

proclaiming that he was a big, strong teddy bear who is tough as nails. Acevedo further

stated that “[t]he only thing bigger than his body, in terms of his stature, is his courage,”

and “God had to give him that big body to be able to contain his courage because the man's

got some tremendous courage.”

67.     Houston Police Officers’ Union President, Joe Gamaldi, publicly labeled Nicholas

and Tuttle as “dirtbags” and threatened to “keep[] track” of and “hold [people] accountable

every time you stir the pot on our police officers.”

        We are sick and tired of having dirtbags trying to take our lives when all
                                             29
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 30 of 52




       we`re trying to do is protect this community and protect our families. . . If
       you’re the ones that are out there spreading the rhetoric that police officers
       are the enemy, just know we’ve all got your number now, we’re going to be
       keeping track of all of y’all, and we’re going to make sure that we hold you
       accountable every time you stir the pot on our police officers. We’ve had
       enough, folks. We’re out there doing our jobs every day, putting our lives on
       the line for our families.

For days following the attack, this false narrative reverberated in the local and national

media. Story after story, the City and the Union publicly disparaged Nicholas and Tuttle,

while praising Goines and Squad 15. Despite the mountains of contrary evidence available,

Gamaldi has never retracted the false statements he made about Tuttle and Nicholas, much

less retracted his praise of the accused felons and murderers within Squad 15.

68.    In addition, Chief Acevedo, who was at Harding Street scene during some of the

pivotal events, including the two shots fired long after the initial entry of the home, was in

a position to correct the public record, but has never done so. Acevedo also has never

explained why he stayed at the scene and did not immediately go to the hospital with his

injured officers – a common practice when an officer suffers a serious injury. The Chief

also declined to disclose the identity of the civilian with him at the scene.

69.    By January 30, 2019, the City’s false narrative began to unravel. Because he had

not documented the name of the CI or followed the proper procedures for bagging and

testing the alleged heroin, HPD approached Goines and requested that he identify the CI.

In response, Goines did not identify the Napoleon Street CI because he knew it would

reveal that the CI actually obtained the heroin from Napoleon Street, not Harding Street,

that Goines was in a sexual relationship with the CI, and Goines had committed perjury in

                                             30
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 31 of 52




requesting both the Napoleon Street and Harding Street warrants. Instead, Goines identified

an unrelated, separate CI, who quickly denied that she had purchased drugs at 7815

Harding Street.

70.    Knowing that Goines had not legitimately obtained or submitted the heroin, Officer

Steven Bryant went to Goines’s car and located the heroin obtained at Napoleon Street.

Bryant then wrote a false, supplemental report, in a last-ditch attempt to cover-up Squad

15’s crimes. Specifically, Bryant documented the following:

       On 1/30/19 Officer Bryant was conduct[ing] a follow-up investigation to this
       case. Officer Bryan assigned to squad #15 was involved in the incident at
       7815 Harding on 01/28/19. Officer Bryant had previously assisted Officer
       Goin[e]s in the investigation on 01/27/19. On the morning of 01/30/19[,]
       Officer Bryant went into Officer Goines[’] vehicle to retrieve information in
       regards to this case. Officer Bryant observed a plastic bag that contained a
       white napkin and two small packets of a brown powdery substance (Heroin).
       Officer Bryant had identified the substance as heroin based on his training
       and experience. Officer Bryant identified the substance as the narcotics
       purchased from 7815 Harding on 1/27/19. Officer Bryant finished the
       tagging envelope and submission from and immediately took it to the lab for
       priority testing. Officer Bryan completed this supplement report on 01/30/19.

These statements were false because Goines and Bryant did not obtain the heroin from

7815 Harding Street. The following day, HPD again approached Goines and provided him

with a second opportunity to identify the CI. This time Goines identified the Napoleon

Street CI. But when approached by HPD, the Napoleon Street CI confirmed that she had

not purchased heroin at 7815 Harding Street and had never even been to that location.

71.    A week later, on February 7, 2019, HPD interviewed Bryant again. Contradicting

his January 30th Supplemental Report, Bryant confirmed he was not actually present for

the alleged purchase at 7815 Harding Street. Knowing that his conduct was criminal,
                                            31
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 32 of 52




Bryant then invoked his Fifth Amendment rights and declined further comment.

72.    Six days later, on February 13, 2019, Goines changed his testimony again and

claimed he personally purchased the heroin at Harding Street. Goines wrote that he

“screw[ed] up because [he] made a buy without the correct manpower out there” and “made

the purchase by” himself. Goines also confirmed that “Officer Bryant never observe[d]

the narcotic which was purchase[d] from the residence.” Rather, Goines “placed that

statement in the affidavit.” As part of the review by the department of justice, FBI Special

Agent Brown confirmed that Goines lied again on February 13, 2019.

                             33
       5      Q Special Agent Brown, the allegation by Gerald Goines on
       6      February 13th, 2019, is that he's the one who bought the heroin
       7      from 7815 Harding Street on January 27th, 2019, correct?
       8      A Yes.
       9       Q Has there been an investigation done as to determine the
       10      truthfulness of that statement?
       11     A Yes.
       12     Q And what has that investigation shown?
       13     A By looking at a number of things, including cell-site call
       14     detail records, cell-site location, witness interviews, photo
       15     evidence, video evidence, that he did not make a purchase on
       16     January 27th, 2019, according to the evidence we have.
       17      Q He was nowhere near Harding Street on January 27, 2019,
       18     correct?
       19     A He was not in the vicinity.

Goines, Bryant, and Squad 15 knowingly entered 7815 Harding Street based on a warrant

obtained via perjury.

H. The Nicholas and Tuttle family hire an independent forensic expert

73.    In response to the serious, unanswered question regarding the attack, in April 2019,

the Nicholas and Tuttle Families retained Michael S. Maloney – an independent forensic
                                            32
       Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 33 of 52




investigator. As an internationally-recognized forensic scientist, Maloney has served as

Senior Agent and Forensic Consultant for the United States Naval Criminal Investigative

Service and Senior Instructor for Death Investigations at the Federal Law Enforcement

Training Center.

74.      As part of Maloney’s initial review of the scene at 7815 Harding Street, the forensic

evidence made it clear that HPD had not even conducted a full ballistic recovery at the scene,

much less attempted to accurately investigate the City’s story. Instead, as part of its

investigation, HPD left significant forensic materials unrecovered, including bullet fragments,

teeth, clothing, and other forensic evidence.

75.      Working over four days, Maloney and his team conducted extensive scene

documentation for ballistics markings and reconstruction. Maloney, based on the full scene

examination, the materials recovered, lab testing, and analysis performed to date, determined

with a high degree of confidence that:

       Rhogena Nicholas was shot while sitting on the couch and then possibly while
        slumped onto the floor against the couch in the living room. Rhogena Nicholas
        was fatally struck by a bullet from a weapon fired outside the Harding Street
        Home by a person shooting from a position where the shooter could not have
        seen Ms. Nicholas at the time she was fatally shot. This is contrary to initial
        and continued police reporting that she was actively engaged in attempting to
        wrestle a weapon away from an injured police officer at the time of her demise.
       Dennis Tuttle was initially shot while approaching his front door. He was
        subsequently shot multiple times in the back and possibly while lying on the
        floor. This is contrary to initial and continued police reporting that he was
        actively engaged in a gun battle with the police when he was shot.
       A dog was shot upon the police entry to the home. It was reported the dog was
        charging/lunging at the police at the time it was shot. This is contrary to scene
        findings where the dog appears to have been shot at the threshold between the
        living room and dining room and approximately 20 feet from the officer
                                                33
       Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 34 of 52




         making entry.
       An unidentified person held a weapon against the inner dining room wall and
        fired 2 shots into the inner dining room wall towards the kitchen (or within 2-
        3 inches of the inner dining room wall, as confirmed by lab testing of swab
        samples, approximately 21 feet from the front door and 14 feet from where
        Dennis Tuttle was recovered).

Based on Maloney’s reconstruction there is no doubt – HPD’s narrative was completely false.

I. The HPD’s audit identifies serious deficiencies with Squad 15

76.      In February 2019, Acevedo “ordered an investigative audit of the Narcotics Division

General Enforcement Squads to determine if policies and procedures were adhered to,

during a warrant service at 7815 Harding St.” Notably, the audit concluded that “case

agents did not follow policies related to warrant services, operations planning, and handling

of confidential informants.”

77.      In addition, the audit recommended that the City amend the Narcotics division SOPs

as follows: (1) limit no-knock warrants and require approval by the Chief of Police; (2)

require Lieutenants to supervise the execution of warrants; (3) require the division

commander to approve tactical plans for search warrants; (4) require officers obtain

warrants from Harris County courts; (5) mandate body camera as part of search warrant

execution; (6) mandate background checks and criminal history for CIs, (7) require the

documentation of all communication between officers and CIs; and (8) mandate any audits

or evaluation of officers who utilize CIs.

78.      In addition, the audit further found that Goines (1) failed to tag drugs before the end

of a shift in 48% of his cases; (2) had missing case review sheets in 29% percent of his

cases; (3) had expense discrepancies in 27% of his cases; and (4) had tracking errors in
                                               34
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 35 of 52




23% of cases. Similarly, the audit also found that Bryant (1) had missing case review sheets

in 31% of cases, (2) failed to turn in case files in 18% of cases; (3) made late case tracking

entries in 16% of cases; and (4) had errors in the thoroughness of investigation in 10% of

cases.

J. Harris County charges Goines with murder, and Squad 15 is hit with a slew of
   State and Federal charges

79.      On August 23, 2019, the Harris County District Attorney’s office charged Goines

with felony murder and tampering with a governmental document. Specifically, Goines

committed perjury in obtaining the search warrant related to 7815 Harding Street, and as a

result of that felony, Nicholas and Tuttle died. The DA further charged Bryant with

tampering with a government document – namely his false supplement report from January

30, 2019.

80.      Months later, on November 20, 2019, a federal grand jury charged Goines and

Bryant with civil rights violations, falsifying records, and lying about use of confidential

informants. In addition, Department of Justice also charged Patricia Garcia for conveying

false information to the police in the bogus 911 call.

81.      On July 1, 2020, the Harris County District Attorney’s Office additionally charged

Goines with unlawfully obtaining and using search warrants on October 15, 2017, April

24, 2018, and November 28, 2018. Goines was charged with obtaining search warrants

through perjury and false statements. The DA also charged Goines with theft by a public

servant.

82.      In addition to Goines, the DA also charged Lt. Robert Gonzales the lieutenant in
                                             35
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 36 of 52




charge of Squad 15, with misapplication of fiduciary property. The DA alleged that

Gonzalez “repeatedly fail[ed] to verify and authorize the payment of Houston Police

Department Funds to confidential informants prior to Houston Police Department

Narcotics officers releasing said funds to said confidential informants” in violation of HPD

policy.

83.       Finally, the DA charged Bryant, Reyna, Wood, and Armstrong, as follows:

           Bryant: Two charges of tampering with confidential informant forms
            which contain details of money allegedly given to informants for services
            or buying drugs, and one charge of theft by a public servant;
              Reyna: Three charges of tampering with confidential informant forms
              and theft by a public servant;
           Wood: one charge of tampering with a confidential informant form and
            theft by a public servant;
           Armstrong: One charge of tampering with an offense report.
84.       On January 25, 2021, the Harris County District Attorney’s Office, through an

indictment by the Harris County Grand Jury, additionally charged five other members of

Squad 15, including Gallegos, Lovings, Ashraf, Pardo, Medina, and Maxwell. The District

Attorney charged Gallegos with first-degree murder of Tuttle. The District Attorney also

charged the other officers:

           Pardo: One charge of tampering with a governmental record and engaging in
            organized criminal activity, aggregate theft by a public servant.
           Lovings: One charge of tampering with a governmental record and engaging in
            organized criminal activity, aggregate theft by a public servant.
           Ashraf: One charge of tampering with a governmental record and engaging in
            organized criminal activity, aggregate theft by a public servant.
           Medina: One charge of tampering with a governmental record and engaging in
            organized criminal activity, aggregate theft by a public servant.
                                              36
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 37 of 52




        Maxwell: One charge of tampering with a governmental record and engaging in
         organized criminal activity, aggregate theft by a public servant.
85.    As a result of this conduct, the District Attorney’s office reviewed thousands of

cases involving Squad 15. In all, the District Attorney’s office has determined that

approximately 150 cases should be dismissed based on Goines’s involvement. Harris

County concluded that every conviction “in which Goines was the major player, for the

past 11 years, needs to be flipped.”

K. Even after the City identified misconduct, Chief Acevedo continued to ratify the
   custom and practice of obtaining fraudulent warrants and use excessive force

86.    In the aftermath of the arrests and mountain of evidence against Squad 15, Chief

Acevedo finally recognized the culpability of Bryant and Goines.             However, Chief

Acevedo has continued to approve and ratify the conduct of the other Squad 15 members

during the raid, including the use of excessive force in killing Nicholas.

87.    Acevedo continued to ratify and approve of the violations of Nicholas and Tuttle’s

Fourth and Fourteenth Amendment rights to be free from unreasonable searches. In July

2019, Acevedo publicly stated that HPD “had probable cause to be there, but probable

cause, right, we didn't need to lie. We could have done this right, and that's what - the facts

are going to come out.” Acevedo, however, has declined to explain the “probable cause

to be there.”    Acevedo has completely ignored the law enforcement canvas of the

neighborhood that concluded that Nicholas and Tuttle were not drug-dealers. Likewise, the

Napoleon CI has testified that she had purchased the heroin at Napoleon Street. Although

there is no evidence to justify probable cause for the search, Acevedo – as a final


                                              37
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 38 of 52




policymaker for HPD – has given his approval for the raid based on “probable cause”

supported by unstated facts.

88.    Similarly, Acevedo also ratified the use of excessive deadly force by the Squad 15

officers, including the officer that fatally shot Nicholas by recklessly firing his weapon

without being able to see what he what he was shooting at. In July 2019, Acevedo stated

that the “officers that went in there and acted on behalf of this community after a complaint

came in of activities in that house. I still think they're heroes, and they are heroes.” Acevedo

further added, “[b]ut I'm telling you right now, I stand . . . with the members of Squad 15.

I consider them victims, and I think everyone up here that knows most of the just about

every fact, a lot of the facts in this case considers them as victims.” Again, because the

officers engaged in excessive force in killing Nicholas, Acevedo – as the final policymaker

for HPD – has ratified this use of excessive force. During this same time period, both Mayor

Turner and Chief Acevedo have positioned themselves in news media reports in 2019 and

2020 as national experts on policing reform.

L. The City continues to hides the truth from the grieving families

89.    In July 2019, the estate and surviving family members of the Nicholas and Tuttle

family initiated a petition for pre-suit discovery under Texas Rule of Civil Procedure 202

in Harris County, Probate Court. In response, the City hurled frivolous objection after

objection to hide its misconduct prior to the filing of this lawsuit. First, the City initially

objected to jurisdiction in Harris County Probate Court. The Court overruled the City’s

objection. After an interlocutory appeal and automatic stay, the Fourteenth Court of

                                              38
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 39 of 52




Appeals in Houston also rejected this argument and issued its opinion In the Estate of

Nicholas, 2020 Tex. App. LEXIS 2532, 2020 WL 1469519 (Tex. App.—Houston [14th

Dist.] March 26, 2020, pet. denied). The City then filed a request for review to the Texas

Supreme Court, which the Court denied. In order to further stall the proceeding, the City

filed a motion for rehearing. The Court again denied that motion.

90.    After these motions were repeatedly rejected, the state probate court set the Rule

202 petition for hearing for a fourth time, in December 2020. The City waited to file a

notice of removal to federal court less than twenty-four hours before the hearing and

eighteen months after the initial filing of the Texas pre-suit proceeding. The Nicholas and

Tuttle families then filed an emergency motion to remand, which the Southern District of

Texas granted on January 8, 2021. The City then filed a baseless notice of appeal in order

to avoid the Rule 202 entirely. Because the City has effectively delayed the 202 proceeding

to the two-year anniversary of the claim, the Nicholas family has been forced to file this

lawsuit.

M. HPD’s customs, policies, and/or practices within the HPD caused the violations
   of Plaintiff’s constitutional rights.

91.    HPD and the individual Defendants’ conduct toward Nicholas occurred because of

HPD’s custom, policy, and practice of unlawful conduct, including, but not limited to: (1)

using excessive force in its law enforcement practices; (2) unlawfully obtaining search

warrants, based on perjurious statements by officers; (3) failing to intervene to prevent

known unlawful conduct; (4) conspiring to deprive citizens of their constitutional rights,

including by unlawfully obtaining search warrants, based on perjurious statements by
                                            39
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 40 of 52




officers; (5) failing to discipline officers, or even find the officers engaged in wrongdoing,

in the face of obvious constitutional violations; and (6) failing to adequately train and

supervise HPD officers, and in particular Squad 15.

92.    As explained above, HPD, through the actual or constructive knowledge of its final

policymakers, has a longstanding, widespread, and deliberately indifferent custom, habit,

practice, and/or policy of condoning and ratifying use of excessive force. As a result, it has

become customary among HPD police officers to use unjustified and excessive force because

HPD has communicated to HPD officers that such force and searches are authorized and,

indeed, expected. Additionally, the supervisory and municipal apparatus of the City will then

defend and cover up acts of unjustified and excessive force.

93.    HPD, through the knowledge or constructive knowledge of its final policymakers,

further maintains a longstanding, widespread, and deliberately indifferent custom, habit,

practice, and policy of encouraging or tolerating law enforcement officers conducting

unlawful searches and obtaining unlawful search warrants based on knowingly false

statements made by officers, as well as failing to supervise and train HPD officers in the rights

of individuals to be free from such illegal searches. This custom, policy, and/or practice has

led to HPD officers, on a regular basis, obtaining unlawful search warrants based on perjury.

94.    The City and its policymakers knew or had constructive knowledge that its officers

used excessive and unnecessary force and unlawfully obtained search warrants based on

perjury. In light of this knowledge, the City of Houston could have and should have pursued

reasonable methods for training and supervising HPD officers, including Squad 15.

                                               40
      Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 41 of 52




Moreover, HPD persistently failed to meaningfully investigate and discipline HPD

officers, including officers within Squad 15, for their similar uses of excessive force and

illegal searches. Based on its repeated failure to find wrongdoing when addressing similar

situations to this incident, the City has made it clear – HPD had a custom, policy, and/or

practice of encouraging, tolerating, and/or ratifying blatantly illegal and improper conduct.

HPD’s deliberate and conscious failure to correct prior constitutional violations based on

similar conduct constituted an affirmative choice to ratify the conduct, and to send a clear

message to its law enforcement officers that it approved of this misconduct.

N. The damages of the Nicholas family

95.    The Defendants’ actions imposed substantial harm on Nicholas during the raid.

Nicholas endured physical and mental pain, humiliation, fear, anxiety, loss of enjoyment

of life, loss of liberty, privacy, loss of consortium with her family and friends, and sense

of security and individual dignity, and tragically the loss of her life. Plaintiffs also seek

loss of support, loss of inheritance, loss of earning capacity, and loss of household services.

96.    Defendants’ conduct was the moving force and proximate cause of Nicholas’s

injuries and losses, including her death, the physical and mental pain and anguish she

suffered before and during her death, the loss of her relationship and companionship with

her family and friends, the deprivation of her constitutional rights, her loss of enjoyment

of life, reputational harm caused by Defendants’ false narrative and smear campaign of her

character, and other compensatory and special damages including but not limited to her

permanent lost earnings and earnings capacity and funeral expenses.

                                              41
       Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 42 of 52




97.     As the mother of Nicholas, Plaintiff, Jo Ann Nicholas, seeks past and future mental

anguish that she suffered from the date of the incident in question to the time of trial and

in the future beyond the time of trial, and loss of companionship/society/ comfort/love as

a result of the death of her daughter.

98.     Plaintiffs also seek exemplary damages as authorized by law and attorney’s fees.

First Cause of Action: 42 U.S.C. § 1983 – Excessive Deadly Force in violation of the
 Fourth and Fourteenth Amendments against the individual Defendants, in their
                               individual capacities

99.     At all times relevant to the allegations in this Complaint, the individual Defendants

acted under color of state law, and within the course and scope of their official duties and

employment in their capacities as officers, sergeants, and lieutenants of the HPD.

100.    Under the Fourth and Fourteenth Amendments, Rhogena Nicholas had a clearly

established constitutional right to be secure against unreasonable seizures through the use

of excessive force.

101.    As described in the preceding paragraphs, the Squad 15 Defendants’ actions toward

Nicholas violated her clearly established constitutional rights, including those under the

Fourth and Fourteenth Amendments of the United States Constitution. Any reasonable law

enforcement officer would know or should have known of these clearly established rights

at the time of her death.

102.    The misconduct described in this Count was objectively unreasonable and

undertaken with willfulness and reckless indifference to the rights of others. In addition,

the misconduct and excessive force described in this Count “shocks the conscience.” In

                                             42
       Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 43 of 52




particular, the Squad 15 member who fatally shot Nicholas, did so out of reckless

indifference because he blindly shot into the house without an adequate line of sight or

vision. Due to the City’s obstruction blocking any pre-suit discovery, Nicholas pleads in

the alternative that each member of Squad 15 shot Nicholas.

103.    In addition, each individual defendant is also liable based on their failure to

intervene to prevent Squad 15 from violating Nicholas’s constitutional rights. Any

reasonable officer in their position would have known that it was unreasonable to use the

amount, type, and duration of force used (or to fail to intervene to attempt to prevent the

use of such force). Any reasonable officer in their position also would have known that to

use the amount, type, and duration of force used (or to fail to intervene to prevent the use

of such force) would violate Ms. Nicholas’s clearly established constitutional rights.

104.    In addition, Lt. Todd and Lt. Gonzales possessed supervisory authority over Squad

15 before and during the raid. At all relevant times, Lt. Todd and Lt. Gonzales had a legal

duty to adequately supervise Squad 15. Ignoring this duty, Lt. Todd and Lt. Gonzales failed

to properly direct the conduct of their subordinates, failed to enforce proscriptions against

the use of excessive force, and/or failed to intervene to stop their subordinates’ excessive

use of force despite actual or constructive knowledge that Squad 15 presented an excessive

risk of harm to Nicholas.

105.    Defendants’ excessive use of force or failure to intervene to prevent the excessive

use of force caused Nicholas to be unlawfully seized and thereby caused her death. As a

direct and proximate result of the violation of the constitutional rights by the Defendants,

                                             43
       Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 44 of 52




Plaintiffs suffered general and special damages as alleged in this Complaint and are entitled

to relief under 42 U.S.C. §1983, 1988.

106.    Plaintiffs are entitled to exemplary damages because the individual Defendants’

actions were motivated malice and/or involved reckless or callous indifference to

Nicholas’s federally protected rights, and engaged in these actions and omissions

intentionally, willfully, and/or wantonly, demonstrating deliberate indifference to, and a

reckless disregard for, Nicholas’s constitutionally protected rights.

Second Cause of Action: 42 U.S.C. § 1983 – Unlawful search and seizure in violation
 of the Fourth and Fourteenth Amendments against the individual Defendants, in
                            their individual capacities

107.    At all times relevant to the allegations in this Complaint, the individual Defendants

acted under color of state law, and within the course and scope of their official duties and

employment in their capacities as officers, sergeants, and lieutenants of the HPD.

108.    Under the Fourth and Fourteenth Amendments, Nicholas had a clearly established

constitutional right to be secure against unreasonable and unlawful searches.

109.    As described in the preceding paragraphs, the individual Defendants’ actions toward

Nicholas violated her clearly established constitutional rights, including those under the

Fourth and Fourteenth Amendments of the United States Constitution. Any reasonable law

enforcement officer knew or should have known of these clearly established rights at the

time of Plaintiff’s death.

110.    In the manner described in this Complaint, the Squad 15 Defendants, acting under

color of law, violated Nicholas’s constitutional rights, causing her damage. Specifically,

                                             44
       Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 45 of 52




Defendants illegally and unreasonably obtained a search warrant for 7815 Harding Street

with the absence of probable cause or reasonable suspicion in violation of the Fourth

Amendment of the United States Constitution.

111.     The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally with willful and deliberate indifference to Nicholas’s

constitutional rights. Specifically, as described in this complaint, the search warrant

contained deliberate falsehoods and without that dishonesty included, the judge would not

have issued the warrant. In addition, each Squad 15 member knew that search warrant was

unreasonable and not authorized prior to the attack on 7815 Harding Street.

112.    Defendants are also liable based on their failure to intervene to prevent Squad 15

from violating Nicholas’s constitutional rights.

113.    In addition, Defendants had a long-standing agreement and plan to obtain illegal

search warrants, via perjury and through misuse of confidential informants. Specifically,

as part of this agreement, Squad 15, Lt. Todd, and Lt. Gonzalez, agreed and knew that

member of Squad 15, including Goines, would obtain illegal search warrants in violation

of the Fourth and Fourteenth Amendments. Each members of the conspiracy agreed to the

plan and intended to further its purpose. In addition, Squad 15 also financially profited

from the illegal raids because each member billed thousands of dollars each year in

overtime in executing the illegal raids. As a result of this scheme, Defendants violated

Nicholas’s constitutional rights.




                                            45
       Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 46 of 52




114.    In addition, Lt. Todd and Lt. Gonzales possessed supervisory authority over Squad

15. At all relevant times, Lt. Todd and Lt. Gonzales had a legal duty to adequately supervise

Squad 15. Ignoring this duty, Lt. Todd and Lt. Gonzales failed to properly direct the

conduct of their subordinates, failing to enforce proscriptions against the use of illegal

searches, or failing to intervene to stop their subordinates’ use of illegal searches despite

actual or constructive knowledge that Squad 15 presented an excessive risk of harm to

Nicholas.

115.    Defendants’ unreasonable and unlawful search or failure to intervene to prevent the

unlawful search caused Nicholas to be unlawfully searched and seized and thereby caused

her death. As a direct and proximate result of the violation of her constitutional rights by

Defendants, Nicholas suffered general and special damages as alleged in this Complaint

and is entitled to relief under 42 U.S.C. §1983, 1988.

116.    Plaintiffs are entitled to exemplary damages because the individual Defendants’

actions were motivated by malice and/or involved reckless or callous indifference to

Nicholas’s federally protected rights, and they engaged in these actions and omissions

intentionally, willfully, or wantonly, demonstrating deliberate indifference to, and a

reckless disregard for, Nicholas’s constitutionally protected rights.

 Third Cause of Action: 42 U.S.C. § 1983 – Municipal liability for a policy, custom
 usage, or ratification against the City of Houston and Chief Acevedo, in his official
                                        capacity

117.    In carrying out the misconduct in Counts One and Two, Defendants took their action

based on the policy, practice, and usage of the City of Houston, such that Defendant City

                                             46
       Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 47 of 52




of Houston is also liable.

118.    As a matter of both policy and practice, the City of Houston, through its final

policymakers, encourages, and is thereby the moving force behind, the very type of

misconduct at issue in Counts 1 and 2 by failing to adequately supervise, control and

discipline its officers such that its failure to do so manifests deliberate indifference.

119.    As a matter of both policy and practice, the City of Houston facilitates the very type

of misconduct at issue in Counts 1 and 2 by failing to adequately investigate, punish, and

discipline prior instances of similar misconduct, thereby leading Houston police officers to

believe their actions will never be meaningfully scrutinized. In that way, the City of

Houston directly encourages future uses of excessive deadly force, unlawful searches, and

failures to intervene, such as those alleged in this lawsuit.

120.     Generally, as a matter of widespread practice so prevalent as to comprise municipal

policy, HPD officers violate the constitutional rights of individuals in a manner similar to

that alleged by Nicholas in Counts One and Two on a regular basis, yet the City of Houston

investigates officer misconduct and makes findings of wrongdoing in a disproportionately

small number of cases.

121.    In addition, prior to and following the raid at 7815 Harding Street on January 28,

2019, Chief Acevedo, as a final policy maker of the City of Houston, ratified both the

unreasonable search and the excessive deadly force utilized by Squad 15 because he (1)

failed to supervise, reprimand, or take action regarding the violations prior to the raid and

(2) he approved and ratified the raid, including the existence of probable cause, after the

                                              47
       Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 48 of 52




raid occurred. Chief Acevedo in ratifying these acts, approved of obvious violations of

clearly established law.

122.    Under Section 34-22 and 34-23 of the Houston City Ordinance, Art Acevedo, as the

Chief of Police, is one of the final policy makers for HPD. In July 2019 Acevedo publicly

stated that HPD “had probable cause to be there, but probable cause, right, we didn't need

to lie. We could have done this right, and that's what - the facts are going to come out.”

Similarly, in July 2019, Acevedo also stated that the “officers that went in there and acted

on behalf of this community after a complaint came in of activities in that house. I still

think they're heroes, and they are heroes.” Acevedo further added, “[b]ut I'm telling you

right now, I stand with the - with the members of Squad 15. I consider them victims, and I

think everyone up here that knows most of the - just about every fact - a lot of the facts in

this case considers them as victims.” Based on these, and other, public statements

regarding the shooting, Chief Acevedo ratified both Squad 15’s decision to engage in the

unlawful search and use of excessive force, and the basis for it. Indeed, Chief Acevedo’s

decision triggering this ratification was the product of a conscious, affirmative choice to

ratify the unconstitutional conduct in question.

123.    With information and belief, Chief Acevedo, as the final policy maker, also

reviewed the conduct of the entirety of Squad 15 after the Harding Street shooting, and

ratified the conduct of each member, other than Bryant and Goines.

124.    Because his approval and ratification of these clear violations was consistent with

the HPD policy to refuse to enforce any disciplinary measures and ratification of similar

                                             48
       Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 49 of 52




conduct, Acevedo’s ratification was also the moving force behind, the very type of

misconduct at issue in Counts 1 and 2.

125.    Similarly, the City’s past ratification and toleration of similar illegal conduct, caused

and was the moving force behind the HPD Defendants’ use of excessive force and unlawful

search, against Nicholas.

126.    As a result of the City of Houston’s policies and practices, and the unjustified and

unreasonable conduct of Defendants, Plaintiff has suffered the injuries identified in this

complaint, including severe emotional distress, pain, and ultimately death.

                         Fourth Cause of Action: Wrongful Death

127.    As described in the preceding paragraphs, Defendants’ actions toward Rhogena

Nicholas violated her constitutional rights and wrongfully caused her death, and without

those actions, her death would not have occurred.

128.    Prior to her death, Nicholas suffered serious personal injuries including but not

limited to severe pain and emotional distress during the period after she was shot but before

she died. In addition, Jo Ann suffered from pecuniary loss as a result of the wrongful death

of Nicholas. In addition, Jo Ann suffered loss of companionship and mental anguish as a

result of the wrongful death of Rhogena Nicholas.

129.    Jo Ann has standing to assert this claim pursuant to Tex. Civ. Prac. & Rem. Code §

71.004.

                            Fifth Cause of Action: Survival claim

130.    As described in the preceding paragraphs, Defendants’ actions toward Rhogena

                                               49
       Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 50 of 52




Nicholas violated her constitutional rights and wrongfully caused her death, and without

those actions, her death would not have occurred.

131.    Prior to her death, Nicholas suffered serious personal injuries including but not

limited to severe pain and emotional distress during the period after she was shot but before

she died. In addition, Plaintiff suffered from pecuniary loss as a result of the wrongful death

of Nicholas.

132.    Plaintiff, the Estate of Rhogena Nicholas, through temporary administrator John

Nicholas, and Jo Ann Nicholas as an heir of the estate of Rhogena Nicholas, have standing

to assert this claim pursuant to Tex. Civ. Prac. & Rem. Code § 71.021.

                                     Prayer for Relief

   a. For compensatory damages for past and future lost wages, reputational harm, mental

and emotional distress, anxiety, loss of companionship, and all other general damages

alleged and proved at the time of trial,

   b. Recovery of expert witness fees;

   c. Recovery of attorney fees;

   d. Taxable costs incurred herein;

   e. Pre- and post-judgment interest;

   f. punitive damages; and

   g. all such other and further relief, at law or in equity, to which Plaintiffs may be

entitled.




                                              50
Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 51 of 52




                               Respectfully submitted,

                               DOYLE LLP



                               ____________________________________
                               MICHAEL PATRICK DOYLE (#06095650)
                               PATRICK M. DENNIS (#24045777)
                               JEFFREY I. AVERY (#24085185)
                               The Clocktower Building
                               3401 Allen Parkway, Suite 100
                               Houston, Texas 77019
                               Phone: (713) 571-1146
                               Fax: (713) 571-1148
                               Email: service@doylelawfirm.com

                               CHARLES C. BOURQUE, JR.
                               Louisiana State Bar No. 20118
                               Pro Hac Vice pending
                               ST. MARTIN & BOURQUE, LLC
                               315 Barrow St.
                               Houma, LA 70360
                               985-876-3891 (phone)
                               985-851-2219 (fax)
                               cbourque@stmblaw.com
                               Attorneys for Plaintiffs John Nicholas, as
                               temporary administrator of the Estate of
                               Rhogena Nicholas and Jo Ann Nicholas,
                               individually and as an heir of the Estate of
                               Rhogena Nicholas




                                 51
    Case 4:21-cv-00272 Document 1 Filed on 01/27/21 in TXSD Page 52 of 52




                                    JURY DEMAND

       Plaintiffs, John Nicholas, as temporary administrator of the Estate of Rhogena
Nicholas and Jo Ann Nicholas, individually and as an heir of the Estate of Rhogena
Nicholas, hereby demand a trial by jury, a right enshrined in the Constitutions of the United
States of America and the State of Texas and preserved by the sacrifices of many.



       _____________________________
       MICHAEL PATRICK DOYLE




                                             52
